      Case 1:18-cv-03963-ELH Document 13 Filed 05/01/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MARYLAND

ROBERT HAUGHIE,                                 )
                                                )
            Plaintiff,                          )
                                                )
            v.                                  )    Case No. ELH-18-3963
                                                )
WEXFORD HEALTH SOURCES, INC., et                )
al.                                             )
                                                )
            Defendants.                         )

                         MOTION FOR LEAVE TO LATE FILE


       Pursuant to Fed. R. Civ. P. 6(b), Plaintiff Robert Haughie, respectfully submits

this memorandum in support of Plaintiff’s request to leave to late file Plaintiff’s

Response To Department Of Public Safety And Correctional Services’ Motion To

Dismiss. Plaintiff submits the following:

   1. Defendant’s filed a motion to dismiss on April 15, 2019.

   2. Plaintiff’s response was due April 29, 2019.

   3. Rule 6 of the Federal Rules of Civil Procedure states: “When an act may or must

       be done within a specified time, the court may, for good cause, extend the time ...

       [] on motion made after the time has expired if the party failed to act because of

       excusable neglect.” Fed. R. Civ. P. 6.

   4. In determining whether a party's neglect is “excusable,” courts consider “the

       danger of prejudice to [other parties], the length of the delay and its potential

       impact on judicial proceedings, the reason for the delay, including whether it was

       within the reasonable control of the movant, and whether the movant acted in
  Case 1:18-cv-03963-ELH Document 13 Filed 05/01/19 Page 2 of 3



   good faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S.

   380, 385, 113 S. Ct. 1489, 1493, 123 L. Ed. 2d 74 (1993).

5. “The word [excusable neglect] therefore encompasses both simple, faultless

   omissions to act and, more commonly, omissions caused by carelessness. . .

   Congress plainly contemplated that the courts would be permitted, where

   appropriate, to accept late filings caused by inadvertence, mistake, or

   carelessness, as well as by intervening circumstances beyond the party's control.

   Pioneer Inv. Servs. Co , 507 U.S. at 388.

6. In this case, undersigned counsel attempted to file Plaintiff’s Response To

   Department Of Public Safety And Correctional Services’ Motion To Dismiss on

   the due date of April 29, 2019. Thus, undersigned counsel acted in “good faith.”

   Pioneer Inv. Servs. Co., 507 U.S. at 385.

7. Undersigned counsel was unable to login into his electronic filing account

   because he did not have the correct password.

8. Undersigned counsel was in fact entering his password for his general Public

   Access Electronic Record (“PACER”) account but could not E-File from the

   account.

9. Undersigned counsel realized the error and received the correct password for

   electronic filing account today, May 1, 2019. Thus, the “length of delay” was two

   days.

10. Given the short delay, Defendants do not experience prejudice nor does Plaintiff’s

   response “potentia[lly] impact” the judicial proceedings. Pioneer Inv. Servs. Co.,

   507 U.S. at 385, (1993).
     Case 1:18-cv-03963-ELH Document 13 Filed 05/01/19 Page 3 of 3



   11. Weighing all the factors established in Pioneer Inv. Servs. Co., 507 U.S. at 385,

       (1993), Plaintiff respectfully request this Honorable Court provide Plaintiff with

       leave to file Plaintiff’s Response To Department Of Public Safety And

       Correctional Services’ Motion To Dismiss.

Wherefore, Plaintiff requests leave to late file Plaintiff’s Response To Department Of

Public Safety And Correctional Services’ Motion To Dismiss.

                                                   Respectfully submitted,

                                                    /s/ Fareed Hayat /s/
                                                   Fareed Nassor Hayat, Esq.
                                                   THE PEOPLE’S LAW FIRM, LLC
                                                   200 E. Lexington St., Ste 1111
                                                   Baltimore, MD 21202
                                                   Fareed.hayat@
                                                   thepeopleslawfirm.net
